DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on February 01, 2021 has been considered and entered. 
Accordingly, claims 1, 4, 6, and 9 are pending in this application. Claims 1, 6 and 9 are currently amended; claim 4 is previously presented.
Claim Interpretation
Applicant amended claims 1 and 6 to include the limitations of “a big odd number” and “a small prime factor”. Applicant argued that “big odd number” and “small prime factor” are terms in the art which would be readily understood by a person of ordinary skill in the art, and are therefore definite (see remarks filed 02/01/2021 page 12 last full paragraph). Examiner would like to point out that the terms “big” and “small” are relative terms. In the context of RSA key generation, examiner interprets “big odd number” as an odd number comprising at least 1024 bits as would be understood by a person of ordinary skill in the art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US-PGPUB 20140258353 A1), hereinafter Xiao, in view of Wada et al. (US-PGPUB 20050190913 A1), hereinafter Wada, Chateau et al. (US-PGPUB 20050041803 A1), hereinafter Chateau, and the ETSI TS 103 162, hereinafter the ETSI Technical Specification.
Regarding claim 1, Xiao teaches a system comprising a processor and a non-transitory memory having instructions stored thereon, wherein the instructions, when executed by the processor, facilitate (Xiao Fig. 6 and paragraph [0048] processor – processing circuit; non-transitory memory – memory circuit): 
obtaining a pseudorandom number […] (Xiao Fig. 3 step 302);
executing a primality test […] (Xiao Fig. 3 step 304); and
based on […] passing the […] primality test, determining […] an output prime number (Xiao Fig. 3 step 306); and
generating a […] key […] using the output prime number (Xiao Fig. 3 step 306 and paragraph [0030]).
Further, Xiao teaches wherein the RSA key pair includes a private key and a public key (Xiao col 1 lines 18-19).
Xiao does not teach obtaining a seed value based on a root key, wherein the root key is obtained from a device hardware unique key; obtaining a pseudorandom number according to the seed value; determining a big odd number denoted as PP according to a value of the pseudorandom number; running a filter function on PP to determine whether PP has a small prime factor; based on determining that PP does not have a small prime factor, executing a Rabin-Miller primality test on PP; based on PP passing the Rabin-Miller primality test, determining PP as an output prime number; and generating a Rivest-Shamir-Adelman (RSA) key pair using the output prime number.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the system of Xiao using Wada and set the most significant bit and least significant bit of the pseudorandom number obtained to 1 to obtain a big odd number, then run a filter function on the big odd number to determine whether the big odd number has any small prime factor before performing the Rabin-Miller primarily test, and using the big odd number for RSA key pair generation in response to the big odd number passing the Rabin-Miller primality test consistent with the method of Wada.
The motivation for setting the least significant bit of the pseudorandom number to 1 ensures that the number is an odd number, and setting the most significant bit of the pseudorandom number to 1 ensures enough digits for the random number (Wada paragraph [0047]). Further, the motivation for running a filter function is to perform the primality test like Miller-Rabin only on numbers that pass the small primes test (Wada paragraph [0049]).
Therefore, the combination of Xiao as modified in view of Wada teaches determining a big odd number denoted as PP according to a value of the pseudorandom number; running a filter function on PP to determine whether PP has a small prime factor; based on determining that PP does not have a small prime factor, executing a Rabin-Miller primality test on PP; based on PP passing the Rabin-Miller 
Xiao as modified in view of Wada does not teach obtaining a seed value based on a root key, wherein the root key is obtained from a device hardware unique key; obtaining a pseudorandom number according to the seed value.
However, on the same field of endeavor, Chateau teaches a random number generator circuit, and using the root key as a seed to another random number (Chateau paragraph [0026]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the system of Xiao in view of Wada using Chateau and use the root key to seed the pseudo-random number generator of Xiao.
The motivation to do so is to use a seed value that is not easily discoverable (Chateau paragraph [0027]).
Therefore, the combination of Xiao as modified in view of Wada and Chateau teaches obtaining a seed value based on a root key and obtaining a pseudorandom number according to the seed value.
Xiao as modified in view of Wada and Chateau does not teach wherein the root key is obtained from a device hardware unique key.
However, the ETSI Technical Specification teaches the derivation of a root key in which a unique secret 128-bit key (SCK) is used to derive the root key K3 (ETSI Technical Specification section 6.1.1 1(b) and 3(a), Fig. 1-2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the system of Xiao in view of Wada and Chateau using the ETSI Technical Specification and use a root key derived from a unique key to seed the pseudo-random number generator of Xiao.

Therefore, the combination of Xiao as modified in view of Wada, Chateau, and the ETSI Technical Specification teaches wherein the root key is obtained from a device hardware unique key.


Claim 6 is directed to a method practiced by the system of claim 1. All steps performed by the method of claim 6 would be practiced by the apparatus of claim 1. Claim 1 analysis applies equally to claim 6.
Claim 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Wada, Chateau, and the ETSI Technical Specification as applied to claim 1 above, and further in view of Dupaquis (US-PGPUB 20030235299 A1).
Regarding claim 4, Xiao as modified in view of Wada, Chateau, and the ETSI Technical Specification teaches all the limitations of claim 1 as stated above. Further, Xiao teaches 
receiving a request […] of the pseudorandom number (Xiao Figure 7 and paragraph [0050]);
generating the pseudorandom number […] (Xiao Fig. 3 step 302); and
transmitting a response containing the pseudorandom number (Xiao Fig. 3 arrow going from step 302 to step 304, Figure 7 and paragraph [0050]).
Xiao does not teach the request containing the required bit length of the pseudorandom number and generating the pseudorandom number of the required bit length.
However, on the same field of endeavor, Dupaquis teaches a method for generating prime numbers that includes providing a pseudo-random number having a specified bit size (Dupaquis Claim 1).

The motivation to do so is to generate a pseudorandom number with the correct bit length for a particular key generation algorithm. As stated above, Xiao teaches using the prime number for key generation, and specific key generation algorithm require different bit length prime numbers. Further, Xiao also teaches that RSA cryptography scheme may be, for example, 1,024 bits. Further, Wada teaches that an RSA encryption method creates 384, 512, or 1024 bit keys for encryption (Wada paragraph [0033]). 
Therefore, the combination of Xiao as modified in view of Wada, Chateau, the ETSI Technical Specification and Dupaquis teaches receiving a request containing a required bit length of the pseudorandom number and generating the pseudorandom number of the required bit length.

Regarding claim 9, Xiao as modified in view of Wada, Chateau, the ETSI Technical Specification and Dupaquis teaches all the limitations of claim 4 as stated above. Further, Xiao as modified in view of Wada, Chateau, the ETSI Technical Specification, and Dupaquis teaches wherein the pseudorandom number is obtained further according to a given bit length wherein the given bit length is 1024 bits (As stated above (see claim 4 analysis), a pseudorandom number of a given bit length is requested from and generated by the pseudorandom number generator and is transmitted to the primality test circuit. Further, Xiao teaches that RSA cryptography scheme may be, for example, 1,024 bits. Wada also teaches the RSA encryption method creates a 384-bit, 512-bit, or 1024-bit key for encryption. The motivation to combine is the same as claim 4.

Response to Arguments
In view of amendments made, the objection to the abstract and the 35 U.S.C. 112(b) rejection of claims 1, 4, 6, and 9 have been withdrawn.
Applicant’s arguments, see remarks pages 8-11, filed 02/01/2021, with respect to the objection to the drawings and the specification, and 35 U.S.C. 101 rejection of claims 1, 4, 6, and 9 have been fully considered and are persuasive.  The objection to the drawings and the specification, and 35 U.S.C. 101 rejection of claims 1, 4, 6, and 9 have been withdrawn.
In response to applicant’s argument with respect to the 35 U.S.C. 101 rejection of claims 1, 4, 6, and 9, applicant argued that the claims as amended recite a cryptographic process involving the generation of an RSA key pair, and has a practical application in a technological field with respect to cryptographic security and provide solutions necessarily rooted in computer technology. Further, applicant argued that under Prong Two of Step 2A of the Subject Matter Eligibility Test, the claimed subject matter includes the utilization of a device hardware unique key in a cryptographic process that results in the generation of an RSA key. Further, applicant pointed to claims 2-3 of example 35 and claim 1 of example 41 which were found to be patent-eligible and argued that the courts have also consistently upheld the patentability of claims directed to cryptographic processes. With respect to the comparison between the examples and the present application, examiner would like to point out that the claims are dissimilar and that the 101 analysis was conducted in accordance with the guideline. However, under step 2A prong 2, examiner agrees that the additional element of “obtaining a seed value based on a root key, wherein the root key is obtained from a device hardware unique key” applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Applicant' s arguments, see remarks pages 11-14, filed 02/01/2021, with respect to the rejection of claims 1, 4, 6, and 9 under 35 U.S.C. 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of amendments made.
In response to applicant’s arguments with respect to the 35 U.S.C. 103 rejection of claims 1, 4, 6, and 9, applicant amended claim 1 include the features of claims 3 and 5 and applicant amended claim 6 to include features of claim 8 and 10. Further, applicant amended claims 1 and 6 to include the additional feature of “wherein the root key is obtained from a device hardware unique key”. Applicant argued that claims 1 and 6 as amended is not taught or disclosed by Xiao, Wada, Battistello, Dupaquis and Chateau. Examiner agrees that the additional feature of “wherein the root key is obtained from a device hardware unique key”. However, the ETSI Technical specification discloses a method of deriving or obtaining a root key using a device hardware unique key. Therefore, it would be obvious to a person of ordinary skill in the art to use the root key derived from the unique key to seed the pseudorandom number generator of Xiao. As discussed in the previous non-final office action dated 10/01/2020, Chateau teaches using the root key to seed a pseudorandom number. However, Chateau does not explicitly teach how the root key is obtained and the ETSI Technical specification provides additional details regarding how a root key is obtained and derived from a unique key.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLO C WAJE whose telephone number is (571)272-5767.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767


/Aimee Li/Supervisory Patent Examiner, Art Unit 2183